Citation Nr: 1241907	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-27 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Nashville, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Trigg County Hospital in Cadiz, Kentucky, from February 12, 2009, to February 14, 2009.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 letter of determination by the Nashville VAMC.  The Veteran timely appealed that decision.

The Veteran requested a Board hearing before a Veterans Law Judge in his July 2010 substantive appeal.  However, he failed to appear for the scheduled September 2011 hearing.  The Board will therefore proceed without the benefit of a hearing at this time.

The issues of service connection for prostate enlargement and a claim for compensation under 38 U.S.C.A. § 1151 for residuals of a transurethral resection of the prostate (TURP) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran stated in his notice of disagreement and substantive appeal that his spouse called VA on the day of his admission to the private facility in question and received prior authorization from "Donna" in the Fee Basis department.  On remand, the VAMC should attempt to obtain and associate with the claims file any evidence of prior authorization for the period of treatment at issue on appeal.  The Veteran is free to submit any other documentation of prior authorization, including but not limited to phone records, third-party statements, etc.

The Board also notes that the bill in the claims file is in the amount of $2334.38.  In his substantive appeal, the Veteran indicated that Medicare was billed for these expenses; it is unclear exactly what, if any, out-of-pocket expenses were incurred by the Veteran relating to this incident of treatment.  Accordingly, on remand, the Veteran should submit evidence, including but not limited to any checks, receipts or other evidence, of any actual out-of-pocket expenses that he incurred as a result of his treatment between February 12, 2009, and February 14, 2009, at Trigg County Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any evidence relating to any prior authorization or attempt to get prior authorization prior to admission to Trigg County Hospital by either the Veteran or his spouse on February 12, 2009.  

The Veteran and his wife may submit any evidence in their possession demonstrating that they obtained prior authorization.

2.  Ask the Veteran for information regarding any uncovered out-of-pocket medical expenses that he incurred as a result of this incident of treatment.  The VAMC should additionally associate any billing statements submitted solely to the Veteran for the purposes of obtaining payment for service that were not covered by Medicare in this case.

3.  Thereafter, the VAMC should review the claims file and readjudicate the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at Trigg County Hospital in Cadiz, Kentucky, from February 12, 2009, to February 14, 2009.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

